Citation Nr: 9909475	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-47 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied a claim for service 
connection for PTSD.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.  


REMAND

It is clear to the Board that the regulatory amendments to 38 
C.F.R. §§ 4.125 & 4.126, and the incorporation of DSM-IV, 
will have an impact in adjudicating claims for service 
connection for PTSD.  Significantly, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Service connection for PTSD requires a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).

The Board notes that in a recent case from the United States 
Court of Appeals for Veterans Claims (formerly called the 
United States Court of Veterans Appeals), the Court altered 
the analysis in connection with claims for service connection 
for PTSD.  Significantly, the Court pointed out that VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is this: the criteria have changed from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard.  The criteria now require exposure 
to a traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  See Cohen, 
10 Vet. App at 153.  The Court went on to indicate that when 
the RO or the Board believes the report is not in accord with 
applicable DSM criteria, the report must be returned for a 
further report.

In the instant case, an October 1996 VA consultation report 
indicates that a diagnostic impression of PTSD, severe, was 
given.  During VA hospitalization from October to November 
1996, a diagnosis of PTSD was given.  In April 1997, the 
veteran underwent a VA PTSD examination.  Significantly, the 
report notes that the veteran did not meet the diagnostic 
criteria for PTSD because his description of his traumatic 
stressor was too vague to be considered "outside the range of 
usual human experience that would be markedly distressing to 
almost anyone."  The final Axis I diagnosis was history of 
alcohol abuse versus dependence in sustained full remission.  
Subsequent VA mental health clinic assessments continue to 
note PTSD.

The Board notes that the recent PTSD examiner appeared to 
apply the wrong standard (DSM-III or DSM-III-R rather than 
DSM-IV) when rejecting the stressor and determining that the 
veteran did not have PTSD.  In view of guidance contained in 
Cohen, and the existence of other medical reports suggesting 
that the veteran does have PTSD, the Board finds that the 
report must be returned to the examiner for clarification of 
the diagnosis and, if deemed necessary by the examiner, 
another PTSD examination.  

In the event that the examiner does find the veteran to have 
PTSD related to active service, further development will be 
necessary to establish the occurrence of a recognizable 
stressor during service to support the diagnosis of PTSD.  
The development necessary will vary depending upon whether 
the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  If the VA determines that the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the record must contain credible supporting evidence (not 
restricted to service records) which corroborates the 
veteran's testimony or statements regarding the stressor.  
See Zarycki, 6 Vet. App. at 98, as modified by Moreau v. 
Brown, 9 Vet. App. 589 (1996).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The claims file and a copy of this 
remand should be returned to the 
psychiatrist who conducted the April 1997 
PTSD examination.  If that psychiatrist 
is not available, a suitable substitute 
will suffice.  After review of the claims 
file, the psychiatrist is asked to 
determine whether the current diagnostic 
criteria to support the diagnosis of 
PTSD, particularly the sufficiency of the 
stressor under DSM-IV, have been 
satisfied.  If necessary for completion 
of the opinion, the psychiatrist may 
arrange to have the veteran undergo 
further PTSD examination.  If a PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
claimed by the veteran.  The examiner's 
report should be typewritten and include 
the complete rationale for all opinions 
expressed.  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, including independent 
verification of stressors if appropriate, 
the RO should review the examination 
report to endure that all of the above 
mentioned development has been completed 
to the extent possible.  If any 
development is incomplete or deficient in 
any manner, appropriate corrective action 
should be taken.  

3.  Thereafter, the RO should adjudicate 
the issue of service connection for PTSD 
in light of relevant decisions, including 
Cohen, supra.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond before the claims file is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


